Title: From George Washington to the Continental Congress Secret Committee, 5 May 1777
From: Washington, George
To: Continental Congress Secret Committee



Gentn
Morristown May 5th 1777.

I was this morning honored with your Letter of the 2d Instt, covering One for Mr Boudinot, which shall be delivered him. I wish the Bills transmitted to him, had been for a larger Sum, and I trust, in a few days they will be followed by Others or a Supply of Money. Mr Boudinots address, is, Commissary Genl of prisoners, in the Army of

the United States of America. I have the Honor to be with great respect Gentn Yr Most Obedt servt.
